Citation Nr: 1209578	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-44 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depressive disorder, not otherwise specified, claimed as being secondary to herniated nucleus pulposus at L4-5 with bilateral radiculopathies.

2.  Entitlement to service connection for a left knee disorder, claimed as being secondary to herniated nucleus pulposus at L4-5 with bilateral radiculopathies.

3.  Entitlement to service connection for urinary incontinence, claimed as being secondary to herniated nucleus pulposus at L4-5 with bilateral radiculopathies.

4.  Entitlement to an initial disability rating higher than 10 percent for service-connected gastritis.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that rating decision, the RO granted service connection for gastritis as secondary to service-connected herniated nucleus pulposus at L4-5 with bilateral radiculopathies, effective from April 18, 2008 and assigned a 10 percent initial disability rating.  The RO denied, however, the Veteran's claims of entitlement to service connection for depressive disorder, left knee disorder, and urinary incontinence, all claimed as being secondary to herniated nucleus pulposus at L4-5 with bilateral radiculopathies.  The Veteran's claim of entitlement to TDIU was also denied in the same rating decision.  A timely Notice of Disagreement as to each of those issues was received in January 2009.  Following the issuance of an October 2009 Statement of the Case, the Veteran perfected his appeal in November 2009 by filing a VA Form 9 substantive appeal.

The issues of entitlement to an initial disability rating higher than 10 percent for gastritis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's depressive disorder, not otherwise specified, was not shown in service and has not been shown to be etiologically related to his service-connected herniated nucleus pulposus at L4-5 with bilateral radiculopathies, or to any other injury or illness incurred during his active duty service.

2.  The Veteran's left knee degenerative joint disease with patellofemoral syndrome was not shown in service or within the first post-service year, and has not been shown to be etiologically related to his service-connected herniated nucleus pulposus at L4-5 with bilateral radiculopathies or to any other injury or illness incurred during his active duty service.

3.  The Veteran has not been shown to have urinary incontinence or any other genitourinary disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depressive disorder, not otherwise specified, claimed as being secondary to herniated nucleus pulposus at L4-5 with bilateral radiculopathies, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

2.  The criteria for service connection for a left knee disorder, claimed as being secondary to herniated nucleus pulposus at L4-5 with bilateral radiculopathies, have not been met nor may they be presumed to have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for urinary incontinence, claimed as being secondary to herniated nucleus pulposus at L4-5 with bilateral radiculopathies, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Insofar as the Veteran's claims of entitlement to service connection for depressive disorder, a left knee disorder, and urinary incontinence, a letter mailed to the Veteran in May 2008 notified him of the information and evidence needed to substantiate his claims on both a direct basis and as secondary to his service-connected herniated nucleus pulposus at L4-5 with bilateral radiculopathies.  Such notice also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claims were adjudicated for the first time in the RO's December 2008 rating decision.  Thus, notice provided to the Veteran was legally sufficient, and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, pertinent VA treatment records, and Social Security records have been obtained and associated with the claims file.  Additionally, VA psychiatric and genitourinary examinations were performed in May 2008 to determine the nature and etiology of the Veteran's claimed depression and urinary incontinence.  Ultimately, the Board finds that these VA examinations, along with the other evidence of record, are fully adequate for the purposes of determining the etiology of the Veteran's sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board observes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed left knee disorder.  In this regard, the Board points out that VCAA does not require a VA medical examination unless the medical evidence of record is not adequate or sufficient for the appropriate legal action.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  In other words, a VA examination is not required where the veteran has not presented a prima facie case for the benefit being sought.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

In this case, and as discussed in detail below, the Veteran has not submitted a prima facie case for service connection for his claimed left knee disability, which requires (1) competent medical or objective lay evidence of a current disability and (2) competent medical or lay evidence of a disease or injury during military service.  Accordingly, a VA medical examination to determine the nature and etiology of the Veteran's left knee disorder is not necessary in this case.  38 C.F.R. § 3.159(c)(4).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


II.  Service Connection

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

If certain diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).


B.  Veteran's Contentions

In his April 2006 claim, the Veteran generally asserts entitlement to service connection for urinary incontinence, a "nervous condition" later clarified as depression, and a left knee disorder.  In his January 2009 Notice of Disagreement, the Veteran clarifies that these disorders are all secondary to his service-connected low back disorder.

Concerning his depression, he asserts that this disorder has resulted from his inability to participate in activities due to limited low back function.  With regard to his left knee disorder, the Veteran asserts that radicular numbness in his lower extremities has caused him to lose his balance and twist his left knee.  Finally, the Veteran states that his claimed urinary incontinence is manifested by frequent urge to urinate and occasionally inability to control his urinary flow.  Notwithstanding the reported symptoms attributable to his claimed urinary incontinence, the Veteran does not point to a specific event or onset, nor does he assert any specific theories as to why he believes that his urinary incontinence is related to his service-connected lumbar spine disorder or other in-service injury or illness.

C.  Service Connection for Depressive Disorder

Upon thorough review and careful consideration of the evidentiary record, the Board finds that the Veteran is not entitled to service connection for depressive disorder.  In this regard, the evidence shows that the Veteran has been diagnosed with depressive disorder, not otherwise specified (NOS).  Nonetheless, the Veteran's depressive disorder is not etiologically related to his service-connected lumbar spine disorder, nor is it related to any other injury or illness incurred by the Veteran during his active duty service.

The Board notes initially that the Veteran's service treatment records do not reflect any complaints, diagnosis, or treatment of any psychiatric disorders, including depressive disorder.  Psychiatric clinical examinations performed as part of the Veteran's June 1964 enlistment examination and March 1966 separation examination revealed normal psychiatric findings.  Similarly, the Veteran did not report any history of psychiatric symptoms or illness at either examination.

The earliest post-service treatment record which pertains to psychiatric symptoms, diagnosis, or treatment is a January 2003 VA treatment record which reflects complaints of anxiety, difficulty sleeping, decreased energy and concentration, and anhedonia (i.e., loss of interest or enjoyment in usually enjoyable activities).  At that time, the Veteran was diagnosed with adjustment disorder.  However, no opinion was offered as to the cause of the diagnosed disorder.

Subsequent treatment records reflect that the Veteran did not seek further psychiatric treatment until April 2005, at which time he reported ongoing anhedonia and sleep difficulty, as well as new symptoms of sadness, appetite changes, feelings of worthlessness and isolation, and irritability.  At that time, the Veteran expressly identified the psychosocial stressor of difficult conditions at his job.  A mental status examination performed at that time revealed anxious mood and only fair insight.  A multi-axis diagnosis was rendered, which included an Axis I diagnosis of depressive disorder, NOS, and an Axis IV diagnosis identifying the Veteran's stressful work conditions as being contributory to the Veteran's depressive disorder.

Records obtained from the Social Security Administration (SSA) include an August 2005 psychiatric examination performed by Dr. E.R.  At that time, the Veteran reported the onset of depression following a purported tour of duty in Vietnam in 1964.  The Veteran also reported various psychosocial stressors which, by his own report, deteriorated his emotional condition.  Such stressors include his divorce from his spouse five years before, separation from his children, and problems at work.  A mental status examination performed at that time revealed sad mood with appropriate affect.  The Veteran's short-term memory and concentration were only fair.  The Veteran was diagnosed with chronic dysthymic disorder, however, an etiology opinion was not rendered.

Subsequent VA treatment records through February 2009 reflect reported symptoms that are essentially consistent with those noted above.  These records also show that the Veteran continued to be diagnosed with depressive disorder, NOS.  Overall, the records do not provide any opinions as to the etiology of the Veteran's depressive disorder.

At a July 2006 treatment, the Veteran stated that he was frustrated by physical limitations caused by his low back disorder.  Nonetheless, the records continue to reflect numerous other psychosocial factors that were reported by the Veteran.  At an October 2005 treatment, the Veteran stated that he resigned from his job in January 2005 after receiving a pay cut that he did not agree with.  He elaborated that he felt that he was having trouble adjusting to not working and being at home.  At the aforementioned July 2006 treatment, despite reporting frustration at his lumbar spine disability, the Veteran stated his depression began to develop after his retirement in January 2005.  In that regard, he elaborated that he felt sad because he retired before he had anticipated doing so.  In August 2006, the Veteran reported additional stress from divorce proceedings from his spouse.  At a September 2006 treatment, the Veteran acknowledged that he had previously experienced stress from his job, elaborating that his family had been receiving death threats from his co-workers and that he had been beaten by men who he believed had been paid to do so by his co-workers.  The Veteran also stated that he had been experiencing legal and financial problems that reportedly resulted from his former spouse's alleged compulsive gambling.

At a May 2008 VA examination which was performed to determine the nature and etiology of the Veteran's psychiatric disorder, the Veteran continued to report disrupted sleep pattern, anhedonia, becoming introverted, and avoidance of social interactions.  The Veteran also endorsed anxiety concerning his relationship with his son.  In addition to the symptoms reported by the Veteran, a mental status examination revealed the Veteran's speech was not spontaneous, but was adequate in rate and volume.  His judgment was only adequate and his insight was superficial.  Based upon a review of the claims file, the examiner noted the Veteran's psychiatric treatment history, which is consistent with the history outlined above.  The examiner confirmed the Veteran's diagnosis of depressive disorder, NOS.  Based upon the Veteran's documented psychiatric treatment history and the findings on examination, the examiner opined that the Veteran's depressive disorder is not related or due to the Veteran's service-connected herniated nucleus pulposus at L4-5.

The etiology opinion provided in the May 2008 VA examination report is based upon an accurate understanding of the Veteran's psychiatric history, and moreover, is not contradicted by any contrary opinions in the record, other than the Veteran's lay assertions.  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  A layperson is competent to testify in regard to the onset and continuity of symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).
In this case, the Veteran is certainly competent to offer probative statements as to his symptoms and their onset.  Nonetheless, the question of whether the Veteran's psychiatric disorder is related to his service-connected lumbar spine disorder or to any other service-related injury or illness presents a complex medical question.  In this case, there is no evidence in the record to suggest that the Veteran has received any psychiatric or medical training or experience that would render him competent to offer an opinion as to the complex issue of the etiology for his psychiatric disorder.  Hence, the Board finds that the Veteran is not competent to render such an opinion.

Even if the Board could determine that the Veteran is competent to render such an opinion, the Board notes that there are grave concerns regarding the Veteran's credibility due to various inconsistencies in the record.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Despite the Veteran's assertions in his claims submissions as to his belief that his depressive disorder has resulted from his service-connected lumbar spine disorder, the Veteran has also made inconsistent statements over the course of his treatment that his depressive disorder has resulted from various psychosocial stressors such as his unanticipated and early retirement and stresses from his job, divorce from his spouse, and other family matters.  Although the Board notes that the Veteran reported at his August 2005 psychiatric examination with Dr. E.R that he began experiencing depression after service in Vietnam in 1964, the Board also notes that there is no evidence in the record which indicates that the Veteran was ever present in Vietnam during his active duty service.  In this regard, a review of the Veteran's DD Form 214 does not reflect that the Veteran was ever decorated or recognized in any way for service in Vietnam.  Although the DD Form 214 reflects approximately 16 months of foreign service, the form also indicates that such service consisted of duty in Hawaii.  Indeed, service treatment records in the claims file confirm assignment and in-service treatment in Hawaii, but do not reflect any assignment or treatment in Vietnam.  Under the circumstances, to the extent that the Veteran suggests that his depressive disorder is related to his service-connected lumbar spine disorder or to an in-service injury or illness, the Board finds that such assertions are neither competent nor credible and are thus not due any probative weight.

Overall, the evidence does show that the Veteran has been diagnosed with depressive disorder, NOS, but does not show that disorder is etiologically related in any way to the Veteran's service-connected lumbar spine disorder or to an injury or illness incurred by the Veteran during his active duty service.  As the preponderance of the evidence is against the Veteran's claim for service connection for depressive disorder, not otherwise specified, claimed as being secondary to herniated nucleus pulposus at L4-5 with bilateral radiculopathies, that claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

D.  Service Connection for Left Knee Disorder

The Veteran is also not entitled to service connection for a left knee disorder, either on a direct basis or as secondary to his service-connected herniated nucleus pulposus at L4-5 with bilateral radiculopathies.  The evidence of record shows that the Veteran has been diagnosed with left knee degenerative joint disease with patellofemoral syndrome.  Nonetheless, the evidence does not show that the Veteran's left knee disorder was incurred in service or incurred as a result of his service-connected lumbar spine disability.

Service treatment records do not reflect any reported left knee complaints, nor do they show any in-service treatment or diagnosis concerning the left knee.  The Veteran's June 1964 enlistment examination and March 1966 separation examination did not reveal any abnormalities other than pes planus and a one-half inch scar on the Veteran's "left upper quadrant".

Records from Rodriguez U.S. Army Hospital, which pertain to initial low back treatment received by the Veteran from June to September of 1969, show that the Veteran reported acute low back pain without radiation at that time.  No subjective complaints concerning his left knee are noted in those records, nor is there any indication of any treatment for the Veteran's left knee.

The earliest post-service treatment records which pertain to treatment or complaints concerning the Veteran's left knee is a May 2008 VA treatment record, which reflects that the Veteran was reporting left knee pain without locking or giving way.  An examination of the left knee was positive for tenderness on palpation of the knee.  The Veteran was diagnosed with left knee degenerative joint disease with patellofemoral syndrome.  X-rays of the left knee, taken in June 2008, confirmed the presence of small opposing articulating surface first osteophyte at the posterior aspect of the patella with trace joint effusion.  Nonetheless, no opinion was given as to the etiology of the Veteran's left knee degenerative joint disease.

Although the Board is mindful of the Veteran's assertion that his left knee degenerative joint disease has resulted from falls that were caused by decreased sensation in his legs, which were in turn manifestations of radiculopathies attributable to his service-connected lumbar spine disorder, there is no evidence in the records which supports such contentions.  In this regard, the Board notes that the post-service treatment records show that the Veteran has consistently demonstrated normal gait and stability in his legs.  Physical examinations performed during VA treatment in June 2001 revealed that the Veteran demonstrated normal coordination, balance, and gait.  The Board also notes that the Veteran demonstrated normal gait at VA spine examinations performed in November 2002, September 2003, and May 2008.  Even at the February 2008 VA treatment at which his left knee degenerative joint disease was first diagnosed, the Veteran's coordination, balance, and gait continued to be observed as being normal.

A September 2003 VA treatment record references that the Veteran fell at work in July 2003, and as a result, sustained injuries to his right ankle, right knee, right wrist, and right shoulder.  However, the record makes no reference to any left knee complaints.  Similarly, private treatment records obtained from SSA, which have been translated by VA from Spanish to English, pertain to treatment for right shoulder, right hand, right knee, and right ankle injuries sustained in the Veteran's fall in 2003.  Those records also do not reflect any left knee complaints.  Other translated private treatment records also reference treatment for neck, left hand, left forearm, and left shoulder injuries sustained in a separate fall in 2004.  Once again, however, those records also do not reference any left knee complaints.

Overall, the evidence does not show that the Veteran's left knee degenerative arthritis, initially diagnosed in May 2008, is related in any way to the Veteran's service-connected lumbar spine disorder or to any other injury incurred during his active duty service.  Moreover, the evidence does not show that the Veteran's left knee disability was manifested in any way within one year from his separation from active duty service in 1966; nor does the Veteran contend that his left knee symptoms began during service or within one year from his separation from service.  As such, service connection for the Veteran's left knee disorder also may not be presumed under 38 C.F.R. §§ 3.307 and 3.309.

As discussed fully above, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09; see also Jandreau, 492 F.3d at 1376-77 (a dislocated shoulder); Charles, 16 Vet. App. at 374 (tinnitus); Falzone, 8 Vet. App. at 405 (1995) (flatfoot).  However, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. 456.

In this case, the issue of whether the Veteran's left knee degenerative joint disease, which was initially diagnosed nearly 32 years after the Veteran's separation from service and 29 years after his lumbar spine injury, is related to his service-connected lumbar spine disorder or to any other service-related injury or illness presents a complex medical question.  The evidence in this case does not show that the Veteran has received any medical training or experience that would render him competent to offer an opinion as to such a complex question.  Hence, the Board finds that the Veteran is not competent to render such an opinion.

In the absence of any competent evidence even suggesting that the Veteran's left knee degenerative joint disease is etiologically related to his service-connected lumbar spine disability or to his active duty service, the Board finds that the Veteran has not established a prima facie case for service connection.  As such, the Board finds that a VA examination to determine the etiology of that disorder is not required at this point.

As the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder, claimed as being secondary to herniated nucleus pulposus at L4-5 with bilateral radiculopathies, that claim must be denied.  The Board notes again that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is also inapplicable as to this issue because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

E.  Service Connection for Urinary Incontinence

The Board also finds that the Veteran is not entitled to service connection for urinary incontinence, either on a direct or secondary basis.  In this regard, the evidence does not show that the Veteran has been diagnosed with urinary incontinence or any other urinary disorder that is related to the Veteran's service-connected lumbar spine disability or to an injury or illness incurred during his active duty service.

The Board notes that the Veteran's service treatment records do not reflect any complaints, diagnosis, or treatment for urinary incontinence or any other genitourinary disorders.  As noted above, clinical examinations performed during the Veteran's June 1964 enlistment examination and March 1966 separation examination did not reveal any abnormalities other than pes planus and a one-half inch scar on the Veteran's "left upper quadrant".

Post-service VA treatment records from October 2001 note that the Veteran was treated at that time for hematuria (bloody urine).  A cystourethroscopy performed at that time, however, was essentially normal except for a skin disorder known as balanitis xerotica obliterans on the Veteran's penis.  This condition was treated with penicillin and apparently resolved, as subsequent post-service treatment records do not reflect further treatment or complaints of hematuria.  No opinion was given which related the Veteran's balanitis xerotica obliterans to either the Veteran's service-connected lumbar spine disorder or to his active duty service.

At a May 2008 genitourinary VA examination, the Veteran reported that he experienced frequent urges to urinate and that he had difficulty starting his urinary stream.  A clinical genitourinary examination, however, did not reveal any abnormalities except for firmness on the right side of the Veteran's abdomen.  In the absence of further objective findings, the VA examiner opined that the Veteran did not have urinary incontinence and did not diagnose any other genitourinary disorders. 

Subsequent post-service treatment records do not reference any other genitourinary treatment, nor is any further reference made to any reported urinary incontinence.  Records obtained from SSA also make no reference to any genitourinary complaints.

Overall, there is no evidence in the claims file that the Veteran has been diagnosed or treated for urinary incontinence or any other genitourinary disorder.  In the absence of such evidence, the Veteran's claim for service connection for urinary incontinence, claimed as being secondary to herniated nucleus pulposus at L4-5 with bilateral radiculopathies, must be denied.  Again, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is also inapplicable as to this issue because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for depressive disorder, not otherwise specified, claimed as being secondary to herniated nucleus pulposus at L4-5 with bilateral radiculopathies, is denied.

Entitlement to service connection for a left knee disorder, claimed as being secondary to herniated nucleus pulposus at L4-5 with bilateral radiculopathies, is denied.

Entitlement to service connection for urinary incontinence, claimed as being secondary to herniated nucleus pulposus at L4-5 with bilateral radiculopathies, is denied.


REMAND

Initially, the Board notes that the post-service VA treatment records that have been associated with the claims file pertain to treatment received by the Veteran only through February 2009.  In view of the following development action ordered by this remand, efforts should be made to update the treatment records that are of record by contacting the Veteran and requesting him to identify the names and addresses for any VA or private medical facilities that have rendered treatment for his gastritis since February 2009.  Thereafter, efforts should be made to obtain all records identified by the Veteran, and any obtained records should be associated with the claims file.  38 C.F.R. § 3.159(c)(1) and (2).

Concerning his claim for an initial disability rating higher than 10 percent for gastritis, the Veteran was afforded a VA examination in May 2008.  At that time, he reported symptoms of intermittent heartburn with flare-ups that occurred after eating fatty or greasy foods and abdominal pain that occurred weekly and one to several hours after eating, and lasted one to two hours at a time.  Diarrhea and vomiting were expressly denied by the Veteran.  A clinical examination at that time revealed a small sliding hiatal hernia and gastroesophageal reflux.  Based largely upon the history reported by the Veteran and the findings from the May 2008 VA examination, in a December 2008 rating decision, the Veteran was granted service connection and assigned an initial disability rating of 10 percent, by analogy, pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319.

In his subsequent January 2009 Notice of Disagreement, in which he asserts entitlement to a 30 percent disability rating, he reported additional symptoms of diarrhea and ongoing abdominal pain.

Under DC 7319, a 10 percent disability rating is assigned for moderate irritable colon syndrome (spastic colitis, mucous colitis, etc.), and other analogous disorders, manifested by frequent episodes of bowel disturbance with abdominal distress.  A 30 percent disability rating is warranted where for a severe disorder marked by diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.

The additional symptoms of diarrhea and ongoing abdominal pain reported in the Veteran's Notice of Disagreement suggest that the Veteran's service-connected gastritis has worsened since his May 2008 VA examination.  Moreover, depending upon the frequency of the Veteran's abdominal pain and the Veteran's diarrhea, the Veteran's gastritis may warrant the assignment of a 30 percent disability rating.  As such, the Veteran should be afforded a new VA examination to determine the current severity of his gastritis disability.  38 C.F.R. § 3.159(c)(4).

Insofar as the Veteran's claim for TDIU, under VA laws and regulations, TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.16.  TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340 , 3.341, 4.16(a).

In this case, service connection is in effect for the Veteran for herniated nucleus pulposus at L4-5 with bilateral radiculopathies, currently rated as 60 percent disabling, and gastritis, currently rated as 10 percent disabling.  Hence, the Veteran has a combined disability rating of 60 percent and is currently not eligible for TDIU on a schedular basis pursuant to 38 C.F.R. § 4.16(a) . 38 C.F.R. § 4.25, Table I.  The Board notes, however, that depending upon the outcome of his pending claim for an initial disability rating higher than 10 percent for gastritis, the Veteran may qualify for consideration of TDIU on a schedular basis.

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In this case, the issue of the Veteran's entitlement to TDIU is inextricably intertwined with his pending claim for a higher initial disability rating for gastritis.  Hence, the issue of the Veteran's entitlement to TDIU must be remanded with the issue of entitlement to a higher initial disability rating for gastritis for further development and reconsideration by the RO.


Accordingly, the case is REMANDED for the following action:

1.  A letter must be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for an initial disability rating higher than 10 percent for gastritis, secondary to herniated nucleus pulposus at L4-5 with bilateral radiculopathies, and entitlement to TDIU.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and further, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment for his gastritis since February 2009.

2.  Then, the RO should contact any private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, the Veteran must also be afforded a full VA examination, by an appropriate VA examiner, to determine the current symptoms and severity of his service-connected gastritis.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner should review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  The examiner must specifically note the Veteran's present symptoms and complaints, including:  diarrhea; constipation; the frequency of any diarrhea or constipation; bowel disturbance; abdominal distress, and whether the abdominal distress is constant or intermittent; nausea; and/or vomiting.  To the extent possible, the examiner must also characterize the Veteran's gastritis as "mild", "moderate", or "severe." 

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claims of entitlement to an initial disability rating higher than 10 percent for gastritis, secondary to herniated nucleus pulposus at L4-5 with bilateral radiculopathies, and TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


